          Case 4:18-cv-02671-YGR Document 61 Filed 02/26/19 Page 1 of 4



                                                        0
 1   Michael McShane (SBN 127944)
     S. Clinton Woods (SBN 246054)
 2
     Ling Y. Kuang (SBN 296873)
 3   AUDET & PARTNERS, LLP
     711 Van Ness Avenue, Suite 500
 4
     San Francisco, CA 94102
 5   Telephone: (415) 568-2555
     Facsimile: (415) 568-2556
 6
     cwoods@audetlaw.com
 7   mmcshane@audetlaw.com
     lkuang@audetlaw.com
 8

 9   Attorneys for Plaintiff DOMINIQUE MORRISON,
     individually and on behalf of all others similarly situated
10

11   [Additional counsel listed in signature block]

12

13                                      UNITED STATES DISTRICT COURT

14                                    NORTHERN DISTRICT OF CALIFORNIA

15                                             OAKLAND DIVISION

16     DOMINIQUE MORRISON, individually and                 Case 4:18-cv-02671-YGR
       on behalf of all others similarly situated,
17
                                                            STIPULATED REQUEST TO
18                    Plaintiff,                            CONTINUE HEARING ON
                                                            DEFENDANT’S MOTION TO DISMISS
19
               v.
20
       ROSS STORES, INC.,
21

22                    Defendant.

23

24

25

26
27

28

     STIPULATED REQUEST TO CONTINUE HEARING DATE                                     4:18-cv-02671-YGR
           Case 4:18-cv-02671-YGR Document 61 Filed 02/26/19 Page 2 of 4



 1          Pursuant to Civil L.R. 6-2 and 7-12, and further supported by the Declaration of S. Clinton
 2   Woods filed herewith, the parties through undersigned counsel hereby stipulate and respectfully
 3   request as follows:
 4          1. That the Court reschedule the March 5, 2019, hearing date to March 12 or March 19, 2019
 5              at 2:00 p.m.
 6          The parties declare in support of this request:
 7          WHEREAS, Defendant, Ross Stores, Inc., filed a Motion to Dismiss on January 4, 2019 (Dkt.
 8   No. 56);
 9          WHEREAS, Plaintiff, Dominique Morrison (hereinafter referred to as “Plaintiff”), has filed
10   opposition to Defendant’s Motion to Dismiss, and Defendant has filed its reply;
11          WHEREAS, with this proposed hearing schedule, this Court has been fully briefed on this
12   matter since February 15, 2019, over 14-days in advance of the proposed hearing date of March 12
13   or March 19, 2019, and in compliance with this Court’s Standing Order in Civil Case ¶ 3;
14          WHEREAS, the proposed continuance will only alter the date, subject to Court approval, of
15   the hearing for Defendant’s Motion to Dismiss and its related deadlines;
16          NOW THEREFORE, pursuant to Civil L.R. 6-2, the parties through their respective counsel
17   of record stipulate as follows:
18          1. The parties respectfully request that the Court hear the Motions to Dismiss on March 12,
19              2019 at 2:00 p.m. or March 19, 2019 at 2:00 p.m.
20
     IT IS SO STIPULATED.
21
     Dated: February 26, 2019                     By: s/ S. Clinton Woods
22
                                                      S. Clinton Woods
23                                                    AUDET & PARTNERS, LLP
                                                      cwoods@audetlaw.com
24                                                    Attorney for Plaintiff Dominique Morrison
25

26
27

28

                                                        1
     STIPULATED REQUEST TO CONTINUE HEARING DATE                                   4:18-cv-02671-YGR
          Case 4:18-cv-02671-YGR Document 61 Filed 02/26/19 Page 3 of 4



 1   Dated: February 26, 2019            By: s/ Jeffrey Brian Margulies
                                             Jeffrey Brian Margulies
 2                                           Norton Rose Fulbright US LLP
                                             555 South Flower Street, 41st Floor
 3
                                             Los Angeles, CA 90071
 4                                           (213)- 892-9200
                                             Fax: (213)-892-9494
 5                                           Email: Jeff.margulies@nortonrosefulbright.com
 6                                           Attorney for Defendant Ross Stores, Inc.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                              2
     STIPULATED REQUEST TO CONTINUE HEARING DATE                           4:18-cv-02671-YGR
          Case 4:18-cv-02671-YGR Document 61 Filed 02/26/19 Page 4 of 4



 1                                               ATTESTATION
 2          I, the undersigned, am the ECF user whose identification and password are being used to file
 3   this document. I hereby attest and represent, in compliance with Civil L.R. 5-1(i)(3), that all other
 4   signatories listed above, and on whose behalf the filing is submitted, have concurred in this filing
 5   and have approved its contents.
 6                                                                s/ S. Clinton Woods
                                                                  S. Clinton Woods
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                        3
     STIPULATED REQUEST TO CONTINUE HEARING DATE                                       4:18-cv-02671-YGR
